                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


JESSIE LEE MCLENDON,                            )
                                                )
     Plaintiff,                                 )
                                                )
v.                                              )        NO. 3:18-cv-00293
                                                )
MONTGOMERY COUNTY JAIL, et al.,                 )        JUDGE CAMPBELL
                                                )        MAGISTRATE JUDGE NEWBERN
     Defendants.                                )


                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

10), which was filed on March 11, 2019. Through the Report and Recommendation, the Magistrate

Judge recommends this action be dismissed, without prejudice, for failure to prosecute. Although

the Report advised the parties that any objections must be filed within 14 days of service, no

objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Plaintiff has not filed any pleadings in this case since April 11, 2018,

despite the Magistrate Judge’s express orders to do so. Accordingly, this action is DISMISSED,

without prejudice, for failure to prosecute. All pending motions are denied as moot.

         It is so ORDERED.

                                                    ________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE
